DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-10, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basta (US 7,021,861) in view of Cruchelow et al. (US 5,860,765).
With regards to claim 1, Basta discloses A boat launch and recovery platform (200) comprising: a frame for receiving a boat, said frame (204) including a profile assembly forming an enclosure comprising an entrance and a support floor (figure 13-16), flotation means (206, 208) attached to the frame, and a floor (286) coupled to the frame so as to be vertically translatable, said launch and recovery platform being arranged to transition from a configuration in which the floating floor rests on the support floor when the launch and recovery platform is out of water (figure 2, 4, 7; e.g. collapse configuration), to a configuration in which the floor is on a surface of the water when the launch and recovery platform is afloat (figure 1 and 13-14; abstract). Basta discloses the invention substantially as claimed. However, Basta is silent about a floating floor coupled to the frame and a configuration in which the floating floor floats on a surface of the water when the launch an recovery platform is afloat. Cruchelow et al. teaches a boat launch and recovery platform comprising a flotation floor (10) coupled to a frame so as to be vertically translatable (figures 1-6). It would have been obvious to one of ordinary skill in the art to modify the floor of Basta for the floating floor as taught by Cruchelow et al., since it would provide a simple and affordable boat lift. 
As to claim 2, Basta discloses wherein the frame is made of metal or a metal alloy such as steel (col. 10, lines 65-66).
As to claim 3, Basta as modified further comprising a securing system, said securing system including a docking structure (Cruchelow basin 12) for the boat arranged so as to conform to a shape of part of a bow of the boat (Cruchelow figure 5) and at least two guide arms arranged to hold the boat (Basta figure 8; guide posts 802).
As to claim 4, Basta as modified discloses wherein the docking structure (12) is arranged so as to be vertically translatable with respect to a lower base of the frame (Basta as modified with floating floor 10 of Cruchelow can slide vertically on the support stands for example), preferably the docking structure is, furthermore, fixed to the floating floor (Cruchelow figures 1-8).
As to claim 5, Basta as modified discloses wherein the floating floor (10) includes a means (guide brackets 18) of attachment to the frame selected from the group consisting of: a slider-type connection, a ring equipped with runners sliding on a tube, a rail, and a ring capable of sliding on a vertical structure of the frame (Cruchelow figure 1).
As to claim 6, Basta as modified discloses wherein the floating floor comprises at least one connecting ring (18) arranged to surround at least one guide bar (Basta 224; Cruchelow figure 1 guide brackets 18 can be arranged on Basta support stand 224) fixed to the frame.
As to claim 7, Basta as modified discloses wherein the support floor (10) forms a cradle comprising a plurality of skids (56, 126) for supporting the boat when said launch and recovery platform is in the out-of-water configuration (Cruchelow figures 8-9 and 12).
As to claim 9, Basta as modified discloses wherein the floating floor (10) is arranged so as to support the boat at least partially when said launch and recovery platform is in the out-of-water configuration.
As to claim 10, Basta as modified further comprising a lower base (Basta 210, 212), separate from the support floor (10), said support floor having a plane forming, with respect to the lower base, an angle (p) greater than or equal to 10 (Cruchelow figure 1).
As to claim 14, Basta discloses further comprising guide means (806; figure 8) and a plurality of fenders (col. 12, lines 36-43). 
As to claim 15, Basta as modified above discloses an autonomous receptacle for a boat comprising the launch and recovery platform according to claim 1 (see rejection of claim 1). 
Claim(s) 12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basta (US 7,021,861) in view of Cruchelow et al. (US 5,860,765) and Gronstrand (US 6,152,065).
As to claim 12, Basta is silent about further comprising at least one, preferably at least four lifting rings for cooperating with a lifting means. Gronstrand discloses a boat launch and recovery platform (title) comprising a frame (3) for receiving a boat (14) and at least one lifting ring (4) for cooperating with lifting means (16) (figures 1-6). It would have been obvious to one of ordinary skill in the art to modify the boat launch and recovery platform of Basta to include the lifting rings as taught by Gronstrand, since it would provide lifting rings to lift the boat launch and recovery platform relocate or move out of the water. 
As to claim 16-17, Basta as modified in claim 12, discloses using lifting means (16) and lifting rings (4) on the frame for lifting and lowering the frame to a desired location. Therfore, Basta as modified above discloses a method of launching a boat by means of the launch and recovery platform according to claim 1 (see rejection of claim 1), said method comprising: hooking the launch and recovery platform supporting the boat (lifting means 16) for lifting the frame through lifting rings 4, see claim 12 rejection), and putting in the water said launch and recovery platform comprising the boat, thereby causing the transition from the out-of-water configuration in which the floating floor rests on the support floor to the afloat configuration in which the floating floor floats on the surface of the water and in which the boat rests at least partially on the floating floor (see rejection of claim 1); and a method of removing a boat from the water, said method comprising: positioning the boat on the floating floor of the launch and recovery platform according to claim 1, hooking, to a recovery means (16), said launch and recovery platform comprising the boat, removing from the water, using the recovery means, said launch and recovery platform comprising the boat, thereby causing the transition from the afloat configuration in which the floating floor rests substantially on the surface of the water to the out-of-water configuration in which the floating floor rests on the support floor (see rejection of claim 1).
Allowable Subject Matter
Claims 8, 11, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678